                                   UNITED STATES DISTRICT COURT
                                    NORTHERN DISTRICT OF OHIO
                                         EASTERN DIVISION


RYAN KEITH MATHISON,                                  )         CASE NO. 4:18-cv-1851
                                                      )
                             PLAINTIFF,               )         JUDGE SARA LIOI
                                                      )
                                                      )
v.                                                    )         MEMORANDUM OPINION
                                                      )
                                                      )
UNITED STATES OF AMERICA, et                          )
al.,                                                  )
                                                      )
                            DEFENDANTS.               )


           This action is before the Court on the complaint of plaintiff Ryan Keith Mathison

(“Mathison”) pursuant to 42 U.S.C. § 1983 against defendants United States of America

(“United States”), Joshua I. Grant (“Grant”), Marty McLaughlin (“McLaughlin”), and “unknown

defendants” (collectively, “defendants”).1 (Doc. No. 1 [“Compl.”]). Pursuant to 42 U.S.C. §

1983, Mathison claims that defendants violated his rights under the United States Constitution by

unlawfully seizing funds he obtained from the settlement of a civil lawsuit. (Id. ¶ 1.) For the

reasons that follow, this case is DISMISSED.

       A. Background

           Mathison is currently a prisoner at FCI Elkton in Lisbon, Ohio. (Id. ¶ 3.) Grant,

McLaughlin, and the unknown defendants are Assistant United States Attorneys and, during all

times relevant here, were acting within the course and scope of their employment with the United

States (Id. ¶ 4.) Mathison’s claims in this case involve the interplay among three events: (1) a


1
     This case was transferred to the Northern District of Ohio from the Central District of Illinois. (See Doc. Nos. 9
criminal conviction obtained against Mathison in the United States District Court for the

Northern District of Iowa, Case No. 5:06-cr-04030 (“Criminal Case”), (2) a heart attack he

experienced at FCI Pekin in Illinois while serving the sentence imposed in the Criminal Case,

and (3) a civil lawsuit Mathison filed in the United States District Court for the Central District

of Illinois concerning the medical treatment he received for his heart attack.

           In connection with the Criminal Case, the district court judge issued a Final Order of

Forfeiture against Mathison (Criminal Case Doc. No. 463) for a personal money judgment in the

amount of $400,000.00 (“Forfeiture Order”).2 According to the public docket, McLaughlin was a

United States Attorney of record representing the United States in the Criminal Case. Mathison

claims that the Forfeiture Order is void because it was obtained in violation of the law. (Id. ¶¶ 9–

10.)

           On August 26, 2010, Mathison experienced a heart attack while incarcerated at FCI Pekin

pursuant to his conviction in the Criminal Case. (Id. ¶¶ 5–6.) Mathison alleges that the FCI Pekin

staff did not obtain timely medical assistance, causing him to sustain permanent heart damage,

and he filed a federal civil rights lawsuit in the Central District of Illinois. (Id. ¶¶ 6–7.)

Mathison’s civil lawsuit in the Central District of Illinois was resolved by written agreement

(“settlement agreement”) and a $50,000.00 monetary settlement (“settlement funds”), which was

signed on behalf of the United States by Grant. (See id. ¶¶ 8–13.)




and 10.)
2
  The Court may take judicial notice of publicly accessible dockets because such records are generally considered
not to be subject to reasonable dispute. See Ghaster v. City of Rocky River, 913 F. Supp. 2d 443, 454 (N.D. Ohio
2012).

                                                       2
       Mathison claims that the defendants seized the settlement funds to satisfy a portion of the

allegedly void Forfeiture Order with an unlawful warrant and without due process. (Id. ¶¶ 11–

14.) In addition to being injured by loss of his settlement funds, Mathison claims future injury

because defendants could seize any money or property he receives to satisfy the allegedly void

Forfeiture Order. (Id. ¶¶ 15–16.)

       In counts 1 and 2, Mathison alleges that Grant, McLaughlin, and the unknown defendants

unlawfully seized the settlement funds without due process in violation of his rights under the

Fourth and Fifth Amendments of the United States Constitution and seeks compensatory

damages. (See id. ¶¶ 17–24). In count 3, Mathison claims that the United States breached the

settlement agreement by seizing the settlement funds to satisfy the Forfeiture Order and seeks

compensatory damages. (Id. ¶¶ 25–28.) In count 4 against the United States and its agents,

Mathison seeks a declaration from this Court that the Forfeiture Order, issued pursuant to 21

U.S.C. § 853, is void because § 853 cannot be used to obtain a money judgment against a

defendant for property not in their possession. (Id. ¶¶ 29–33). And in count 5, also asserted

against the United States and its agents, Mathison seeks to permanently enjoin defendants from

seizing money or property pursuant to the Forfeiture Order that he may acquire in the future. (Id.

¶¶ 34–42).

   B. Standard of Review

       Although pro se pleadings are liberally construed, Boag v. MacDougall, 454 U.S. 364,

365, 102 S. Ct. 700, 70 L. Ed. 2d 551 (1982) (per curiam); Haines v. Kerner, 404 U.S. 519, 520,

92 S. Ct. 594, 30 L. Ed. 2d 652 (1972) (per curia,), the Court is required to dismiss an in forma

pauperis action under 28 U.S.C. § 1915(e) if it fails to state a claim upon which relief can be

                                                3
granted, lacks an arguable basis in law or fact, or seeks monetary relief against a defendant who

is immune from such relief. Neitzke v. Williams, 490 U.S. 319, 109 S. Ct. 1827, 104 L. Ed. 2d

338 (1989); Sistrunk v. City of Strongsville, 99 F.3d 194, 197 (6th Cir. 1996). A claim lacks an

arguable basis in law or fact when it is premised upon an indisputably meritless legal theory or

when the factual contentions are clearly baseless. Neitzke, 490 U.S. at 327.

       The dismissal standard for Fed. R. Civ. P. 12(b)(6) articulated in Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007) and Ashcroft v. Iqbal, 556

U.S. 662, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009) governs dismissal for failure to state a claim

under § 1915(e)(2)(B). Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010). A cause of action

fails to state a claim upon which relief may be granted when it lacks plausibility in the complaint.

Twombly, 550 U.S. at 564.

       A pleading must contain a short and plain statement of the claim showing that the pleader

is entitled to relief. Iqbal, 556 U.S. at 677–78. The factual allegations in the pleading must be

sufficient to raise the right to relief above the speculative level on the assumption that all the

allegations in the complaint are true. Twombly, 550 U.S. at 555. Plaintiff is not required to

include detailed factual allegations, but must provide more than an unadorned, the defendant-

unlawfully-harmed-me accusation. Iqbal, 556 U.S. at 678. A pleading that offers legal

conclusions or a simple recitation of the elements of a cause of action does not meet this

pleading standard. Id. In reviewing a complaint, the Court must construe the pleading in the light

most favorable to the plaintiff. Bibbo v. Dean Witter Reynolds, Inc., 151 F.3d 559, 561 (6th Cir.

1998) (citing Sistrunk, 99 F.3d at 197).



                                                 4
   C. Analysis

       Mathison’s complaint is subject to dismissal on all counts.

       1. Counts 1 and 2

                   Mathison fails to state a § 1983 claim

       Mathison brings this action pursuant to 42 U.S.C. § 1983. (Compl. ¶ 1.) To state a claim

upon which relief can be granted under § 1983, Mathison must allege that a person acting under

color of state law deprived him of his rights secured by the Constitution and laws of the United

States. West v. Atkins, 487 U.S. 42, 48, 108 S. Ct. 2250, 101 L. Ed. 2d 40 (1988).

       Mathison alleges Grant, McLaughlin, and the unknown defendants are Assistant United

States Attorneys and were acting within the course and scope of their employment with the

United States during all times relevant to his claims. (Compl. at ¶ 4.) The Court cannot

reasonably infer from Mathison’s allegations that these defendants acted under color of state law.

Mathison cannot bring a § 1983 claim against federal employees acting under color of federal

law rather than state law. See District of Columbia v. Carter, 409 U.S. 418, 424–25, 93 S. Ct.

602, 34 L. Ed. 2d 613 (1973) (actions of the federal government and its officers and employees

are exempt from the proscriptions of § 1983); see also Ana Leon T. v. Fed. Reserve Bank of

Chicago, 823 F.2d 928, 931 (6th Cir. 1987) (per curiam) (citing Broadway v. Block, 694 F.2d

979, 981 (5th Cir. 1982) (actions of federal officials taken under color of federal law cannot form

the basis of an action under § 1983). Mathison fails to state a § 1983 claim against Grant,

McLaughlin, and the unknown defendants upon which relief can be granted.

               Mathison fails to state a Bivens claim

       Considering Mathison’s pro se status, the Court will construe his complaint as claims

                                                5
under Bivens v. Six Unknown Agents of the Fed. Bureau of Narcotics, 403 U.S. 388, 91 S. Ct.

1999, 29 L. Ed. 2d 619 (1971). But even construing Mathison’s allegations as a Bivens claim, the

complaint fails to state a claim upon which relief can be granted.

        In Bivens, the Supreme Court held that federal officials may be sued individually for

violating a plaintiff’s constitutional rights. Principles of sovereign immunity shield the federal

government and its agencies from suit without its consent, and the Supreme Court has declined

to extend Bivens to permit such suits. See Fed. Deposit Ins. Corp. v. Meyer, 510 U.S. 471, 484–

86, 114 S. Ct. 996, 127 L. Ed. 2d 308 (1994).

        In Bivens, the Supreme Court created a limited private right of action for damages against

federal government officials who allegedly violate a person’s constitutional rights, but there is no

implied damages remedy under the Constitution itself and such implied causes of action are

disfavored. See Ziglar v. Abbasi, 137 S. Ct. 1843, 1855–56, 198 L. Ed. 2d 290 (2017); Iqbal, 556

U.S. at 675. There are only three contexts in which the Supreme Court has permitted an implied

damages remedy for a constitutional violation against federal officials: (1) a Fourth Amendment

deprivation claim in Bivens; (2) a Fifth Amendment gender discrimination claim in Davis v.

Passman, 442 U.S. 228, 248–49, 99 S. Ct. 2264, 60 L. Ed. 2d 846 (1979); and (3) an Eighth

Amendment cruel and unusual punishment claim in Carlson v. Green, 446 U.S. 14, 16–17, 100

S. Ct. 1468, 64 L. Ed. 2d 15 (1980). The Supreme Court reemphasized in Ziglar that federal

courts should refrain from extending Bivens actions beyond the three existing contexts absent

certain factors. Ziglar, 137 S. Ct. at 1857 (expanding the Bivens remedy is a “disfavored

activity”).

        Mathison’s claims against Grant, McLaughlin, and the unknown defendants do not fall

                                                 6
within the existing contexts for which the Supreme Court has extended a Bivens remedy. Given

the Supreme Court’s decision in Ziglar, the Court declines to extend a Bivens remedy to the

context of this case. But even if Bivens were extended to this context, Grant, McLaughlin and the

unknown defendants are immune from Mathison’s claims,3 and those claims are barred by Heck

v. Humphrey, 512 U.S. 477, 114 S. Ct. 2364, 129 L. Ed. 2d 383 (1994).

                    Counts 1 and 2 are barred by Heck

          In Heck v. Humphrey, the Supreme Court held that in order to recover damages for an

allegedly unconstitutional conviction or sentence, or other harm caused by actions whose alleged

unlawfulness would render the conviction or any part of the sentence invalid, a plaintiff must

first show that the underlying conviction has been reversed on direct appeal, expunged by

executive order, or called into question by a federal court’s issuance of a writ of habeas corpus.

Heck, 512 U.S. at 486; Robinson v. Jones, 142 F.3d 905, 906–07 (6th Cir. 1998) (holding that

while Heck concerned an action brought under § 1983, Heck’s holding applies equally to Bivens

actions).

          Mathison seeks money damages for what he claims was an unconstitutional seizure of the

settlement funds by Grant, McLaughlin, and the unknown defendants in partial satisfaction of the

Forfeiture Order. In the Forfeiture Order, Judge Mark W. Bennett determined that Mathison

obtained $400,000.00 in proceeds from certain criminal offenses for which Mathison was

convicted and issued a personal money judgment against him in that amount. The Forfeiture

Order is part of Mathison’s sentence and included in the Judgment (see Criminal Case Doc. No.

493).


3
    See Blakely v. United States, 276 F.3d 853, 871 (6th Cir. 2002).
                                                            7
       If Mathison were to receive the relief he requests concerning seizure of the settlement

funds pursuant to the Forfeiture Order, such relief would call into question the lawfulness of his

sentence. Libretti v. United States, 516 U.S. 29, 38–39, 116 S. Ct. 356, 133 L. Ed. 2d 271 (1995)

(“Forfeiture is an element of the sentence imposed following conviction[.]”) (emphasis omitted);

see also McGee v. United States, No. 1:08-cv-154, 2009 WL 909589, at *3–4 (W.D. Mich. Mar.

31, 2009) (finding that success on plaintiff’s challenge to criminal forfeiture would necessarily

render the forfeiture component of plaintiff’s sentence invalid and is barred by Heck unless

plaintiff has shown that his conviction and sentence have been invalidated or at least called into

question by a federal court’s issuance of habeas relief) (collecting cases); Powell v. Keller, No.

5:07CV121-MU-02, 2007 WL 4139645, at *1 (W.D.N.C. Nov. 15, 2007) (citing Heck, 512 U.S.

477) (finding plaintiff’s claim to recover damages for forfeited property necessarily implicates

the validity of the underlying conviction or sentence).

       Plaintiff has not made the showing required by Heck to challenge seizure of the

settlement funds. A petition for a writ of habeas corpus, not a Bivens action, is the appropriate

vehicle for challenging the lawfulness of the Forfeiture Order. See Heck, 512 U.S. at 489.

       In addition to failing to state a claim upon which relief can be granted pursuant to § 1983

and Bivens, counts 1 and 2 are also barred by Heck. Counts 1 and to are dismissed pursuant to 28

U.S.C. § 1915(e).

       2. Count 3

       Mathison brings count 3 against the United States. He alleges that the United States

breached the settlement agreement by seizing the settlement funds in partial satisfaction of the

Forfeiture Order and seeks money damages.

                                                 8
       The “United States, as sovereign, ‘is immune from suit save as it consents to be sued . . .

and the terms of its consent to be sued in any court define that court’s jurisdiction to entertain the

suit.’” United States v. Testan, 424 U.S. 392, 399, 96 S. Ct. 948, 47 L. Ed. 2d 114 (1976)

(quoting United States v. Sherwood, 312 U.S. 584, 586, 61 S. Ct. 767, 85 L. Ed. 1058 (1941)). A

waiver of sovereign immunity by the federal government must be clear, express, and

unambiguous. United Liberty Life Ins. v. Ryan, 985 F.2d 1320, 1325 (6th Cir. 1993).

       The Tucker Act, 28 U.S.C. § 1491(a)(1), grants jurisdiction and a waives the United

States’ sovereign immunity for certain breach of contract claims by giving the United States

Court of Federal Claims jurisdiction over those claims. United States v. Mitchell, 463 U.S. 206,

212, 103 S. Ct. 2961, 77 L. Ed. 2d 580 (1983). Mathison’s claim against the United States for

breach of the settlement agreement is a claim for breach of contract. See Langkamp v. United

States, 131 Fed. Cl. 85, 88–90 (2017) (finding that a claim for breach of settlement, which

resolved Federal Tort Claims Act lawsuit concerning injuries sustained while on government

property, constitutes a breach of contract claim considered under the Tucker Act),

reconsideration denied, No. 15-764C, 2018 WL 2410844 (Fed. Cl. May 3, 2018); see also

Frederico v. U.S. Dep’t of Veterans’ Affairs, Case No, 2:15-cv-02253-APG-VCF, 2016 WL

9149502, at *1 (D. Nev. June 6, 2016) (finding claim for breach of written settlement agreement

is a claim for breach of contract governed by the Tucker Act).

       Under the Tucker Act, the Federal Court of Claims has exclusive jurisdiction over

contract disputes with the United States involving more than $10,000.00. See 28 U.S.C. §

1346(a)(2). District courts have concurrent jurisdiction over claims not exceeding $10,000.00

Mitchell, 463 U.S. at 212 n.10 (citing 28 U.S.C. § 1346(a)(2)).

                                                  9
        Mathison’s breach of contract claim does not specify the amount of compensatory

damages he seeks, but the Court can reasonably infer from his claims that he seeks a sum

exceeding $10,000.00. This Court, therefore, lacks jurisdiction over Mathison’s breach of

contract claim and count 3 is dismissed.

        3. Count 4

        In count 4 asserted against the United States and its agents, Mathison seeks a declaration4

from this Court that the Forfeiture Order is void because 21 U.S.C. § 853, which authorizes

criminal forfeitures, cannot be used to obtain a money judgment against a defendant for property

not in their possession.5 (Compl. ¶ 31.) But declaratory relief is not available in federal court to

attack a criminal conviction and sentence, nor is it a substitute for an appeal or petition for a writ

of habeas corpus. Forsythe v. Ohio, 333 F.2d 678, 679 (6th Cir. 1964) (per curiam) (holding that

the Declaratory Judgment Act cannot be used as a substitute for appeal or petition for a writ of

habeas corpus); see also Hill v. United States, No. 1:17-CV-305, 2018 WL 4685451, at *2 (E.D.

Tenn. Sept. 28, 2018) (“[I]t is well established in this circuit that a declaratory action cannot be

used as a substitute for the statutory habeas corpus procedure.”) (collecting cases).

        If Mathison desires to attack the Forfeiture Order on the basis that § 853 is invalid, he

cannot do so by a claim for declaratory judgment but must file an appeal or a petition for a writ

4
  Mathison does not cite the statutory basis for his claim for declaratory relief, which the Court will assume is
brought pursuant to the Declaratory Judgment Act, 28 U.S.C. § 2201.
5
  Mathison acknowledges that “several courts of appeals” have found that forfeiture under § 853 includes property
not in the defendant’s possession at the time of the judgment. (Compl. ¶ 32.) The Court notes that the Sixth Circuit
is among the federal courts of appeal which have concluded that a personal money judgment may be entered against
a defendant who has no assets at the time of sentencing. See United States v. Hampton, 732 F.3d 687, 691–92 (6th
Cir. 2013) (collecting cases).




                                                        10
of habeas corpus pursuant to 28 U.S.C. § 2255. See King v. Thoms, 54 F. App’x 435, 437 (6th

Cir. 2002) (finding that if a prisoner wishes to challenge his sentence he must file a § 2255

petition); see also Preiser v. Rodriguez, 411 U.S. 475, 500, 93 S. Ct. 1827, 36 L. Ed. 2d 439

(1973) (finding that if a state prisoner wishes to challenge the fact and duration of his sentence

his sole remedy is a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254); Edwards

v. Balisok, 520 U.S. 641, 646–48, 117 S. Ct. 1584, 137 L. Ed. 2d 906 (1997) (extending Heck to

actions seeking declaratory relief).

       Count 4 is dismissed pursuant to § 1915(e).

       4. Count 5

       In count 5, Mathison asks this Court to permanently enjoin the United States and its

agents from seizing his money or property in the future pursuant to the Forfeiture Order. This

claim fails for the same reason Mathison’s claim for declaratory relief fails because Mathison’s

request for injunctive relief attacks the validity of the forfeiture component of his sentence. See

Wilson v. Kinkela, 145 F.3d 1335 (Table) (6th Cir. 1998) (holding in Heck applies whether

plaintiff seeks injunctive or monetary relief); Hill, 2018 WL 4685451, at *1–2 (dismissing

complaint for declaratory and injunctive relief with respect to the validity of plaintiff’s

conviction and sentence, finding that a § 2255 petition is the proper vehicle for such a

challenge); Ball v. Holmes, No. 1:07-cv-1095, 2008 WL 4057532, at *2 (W.D. Mich. Aug. 27,

2008) (citing Heck) (dismissing pursuant to § 1915 a complaint for declaratory judgment and

injunction regarding probable cause determination where the relief sought implicates the validity

of plaintiff’s conviction and he must seek relief through a writ of habeas corpus).

       Count 5 is dismissed pursuant to § 1915(e).
    D. Conclusion

    For all the foregoing reasons, Mathison fails to state a claim upon which relief can be

granted, and this action is dismissed pursuant to 28 U.S.C. § 1915(e). The Court certifies,

pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision could not be taken in good

faith.

         IT IS SO ORDERED.

Dated: November 26, 2018
                                             HONORABLE SARA LIOI
                                             UNITED STATES DISTRICT JUDGE




                                              12
